ICJ_092_GabcikovoNagymaros_HUN_SVK_1997-02-05_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AU PROJET
GABCIKOVO-NAGYMAROS

(HONGRIE/SLOVAQUIE)

ORDONNANCE DU 5 FEVRIER 1997

1997

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE GABCIKOVO-NAGYMAROS PROJECT

(HUNGARY/SLOVAKIA)

ORDER OF 5 FEBRUARY 1997
Mode officiel de citation:

Projet Gabëikovo-Nagymaros ( Hongrie/Slovaquie ),
ordonnance du 5 février 1997, C.I.J. Recueil 1997, p. 3

Official citation:

Gabëikovo-Nagymaros Project (Hungary/Slovakia),
Order of 5 February 1997, I. C.J. Reports 1997, p. 3

 

N° de vente:
ISSN 0074-4441 Sales number 685
ISBN 92-1-070750-8

 

 

 
5 FEVRIER 1997

ORDONNANCE

PROJET GABCIKOVO-NAGYMAROS
(HONGRIE/SLOVAQUIE)

GABCIKOVO-NAGYMAROS PROJECT
(HUNGARY/SLOVAKIA)

5 FEBRUARY 1997

ORDER
INTERNATIONAL COURT OF JUSTICE

YEAR 1997

5 February 1997

CASE CONCERNING
THE GABCIKOVO-NAGYMAROS PROJECT

(HUNGARY/SLOVAKIA)

ORDER

Present: President BepsAoul; Vice-President SCHWEBEL; Judges ODA,
GUILLAUME, WEERAMANTRY, RANJEVA, HERCZEGH, SHI, FLEISCH-
HAUER, KOROMA, VERESHCHETIN, PARRA-ARANGUREN; Judge
ad hoc SKUBISZEWSKI; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,

After deliberation,

Having regard to Articles 44 and 48 of the Statute of the Court and to
Articles 31 and 66 of the Rules of Court,

Makes the following Order :

Having regard to the Special Agreement between the Republic of
Hungary and the Slovak Republic, signed in Brussels on 7 April 1993 and
notified jointly to the Court on 2 July 1993, whereby the Parties submit-
ted to the Court the differences between them concerning the Gabüikovo-
Nagymaros Project,

Having regard to the Memorials, Counter-Memorials and Replies

=

1997
5 February
General List
No. 92
GABCIKOVO-NAGYMAROS PROJECT (ORDER 5 II 97) 4

which were filed by the Parties within the time-limits fixed to that end by
the Orders dated 14 July 1993 and 20 December 1994;

Whereas, by a letter dated 16 June 1995, the Agent of Slovakia asked
the Court “to be so good as to implement its powers under Article 66
of the Rules of Court and to decide to visit the locality to which the
case concerning the Gabëikovo-Nagymaros Project relates, and there
to exercise its functions with regard to the obtaining of evidence”; and
whereas a copy of that letter was duly transmitted to the Agent of
Hungary;

Whereas, by a letter dated 28 June 1995, the Agent of Hungary
informed the Court that if it “should decide that a visit to the various
areas affected by the Project (or, more precisely, affected by variant C)
would be useful, Hungary would be pleased to co-operate in organizing
such a visit”;

Whereas, further to certain exchanges of views between the President
of the Court and the Agents of the Parties on 30 June 1995, the Agents,
by a letter dated 14 November 1995, jointly notified the Court of the text
of a “Protocol of Agreement between the Republic of Hungary and the
Slovak Republic with a view to proposing to the International Court of
Justice the arrangements for a visit in situ in the case concerning the
Gabéikovo-Nagymaros Project”, done in Budapest and New York on
14 November 1995, and signed by them;

Whereas by the terms of that Protocol the Parties “propose[d] by
mutual agreement to the Court that it should effect a visit” in situ under
the conditions set forth therein; and whereas those conditions included
the outline of a programme, the precise dates and details of which were to
be defined at a later time by the Court, after ascertaining the view of the
Parties;

Whereas, during a meeting held by the President of the Court with the
Agents of the Parties on 5 December 1996, the Agents agreed on dates at
which the proposed visit might take place; and whereas the Registrar
confirmed to them, by letters dated 6 December 1996, that those dates
were agreeable to the Court;

Whereas the Agents of the Parties jointly notified to the Court, by let-
ter dated 3 February 1997, the text of Agreed Minutes done at Budapest
and at New York on 3 February 1997, and signed by them; and whereas
those Agreed Minutes supplemented the Protocol of Agreement of
14 November 1995 and contained detailed proposals for the conduct of
the visit in situ;

Whereas it appears to the Court that to exercise its functions with
regard to the obtaining of evidence at a place or locality to which the case
relates may facilitate its task in the instant case, and whereas the pro-
posals made by the Parties to that end may be accepted,
GABCIKOVO-NAGYMAROS PROJECT (ORDER 5 II 97) 5

THE COURT,
Unanimously,

(1) Decides to exercise its functions with regard to the obtaining of
evidence by visiting a place or locality to which the case relates;

(2) Decides to adopt to that end the arrangements proposed by the
Parties in the Protocol of Agreement dated 14 November 1995, as sub-
sequently specified, in accordance with the provisions of that Protocol, in
the Agreed Minutes dated 3 February 1997.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this fifth day of February, one thousand
nine hundred and ninety-seven, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to the
Government of the Republic of Hungary and the Government of the
Slovak Republic, respectively.

(Signed) Mohammed BEDJAOUI,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
